Browning, Judge,
dissenting:
I agree with the holding of this Court that the evidence in this case at least presented an issue for jury determination but firmly disagree with the Court’s holding that the trial court committed reversible error in giving to the *372jury plaintiffs’ Instructions 1, 3, 5, 6, 7 and 12. The female plaintiff will sometimes be referred to herein as plaintiff and the female defendant as defendant.
Although it will not be possible to discuss separately what I consider the several errors committed by the majority, they are substantially as follows: (1) the phrase “the evidence” in Instructions 5 and 7 meant all of the evidence and not the evidence of the defendant alone; (2) that the English word “sole” is without meaning and that the phrase “proximate cause” means exactly the same as the phrase “sole proximate cause”; (3) the majority has obviously overlooked the fact that the plaintiff, not the defendant, won this case in the trial court and that the plaintiff has made no cross assignment of error; (4) it is not necessary for a plaintiff to specifically negative contributory negligence in every instruction offered in a tort action; (5) there is a distinction between a permissive, a binding, a hypothetical, a complete and an incomplete instruction and I feel that the majority has added to the confusion heretofore existing with regard to the differences; (6) there is a relation between the facts and the applicable law in the trial of a tort action and the cases cited in the majority opinion are all distinguishable upon their facts from this case; (7) the principle of harmless error is deeply embedded in the law of this jurisdiction and has been ignored by the majority and (8) there was no objection to the giving of plaintiffs’ Instructions 1, 3, 6 and 12 on the ground that they were permissive instructions and Rule 51, R.C.P., provides that no party may assign error to the giving of an instruction unless he objects thereto stating “distinctly” the grounds of his objection. No further reference need be, or will be, made to this obvious error of the majority.
I have no criticism of the decisions of this Court cited in the majority opinion to the effect that the burden of proving contributory negligence rests on the defendant and that the jury may look to .all of the evidence to determine whether or not a plaintiff is guilty of such contribu*373tory negligence as would defeat his recovery. It is my opinion, however, that the use of the phrase “the evidence” in both Instructions 5 and 7 did not mislead the jury but, on the contrary, conveyed to them the direction that they could consider all of the evidence in determining whether or not plaintiff in this case was guilty of contributory negligence. The definite article “the” preceding the word “evidence” in my opinion is clear and did not confuse the jury as to their prerogative in that regard but upon the assumption that the giving of Instructions 5 and 7 constituted error because not being as specific as the majority has found that they should be upon the evidence in this case the error was utterly harmless. As stated in the majority opinion there was little or no conflict between the testimony of the female plaintiff and the female defendant as to how the injury occurred and both placed the plaintiff on her side of the street at the time she was struck. Therefore, the defendant could not have been prejudiced by the giving of these instructions even if the jury had interpreted the phrase “the evidence” to mean the evidence of the defendant for certainly the evidence of the plaintiff was of no solace to the defendant in this regard. Authority as to the principle of harmless error will be cited near the end of this opinion.
In the majority opinion it is stated that to inform the jury “certain specified acts or conduct of the defendant constituted negligence and that such negligence was the sole proximate cause of the injury to the plaintiff, . . . contains an utterly incorrect statement of law. The word ‘sole’ as a modifier of proximate cause adds little or nothing to proximate cause without such modifier .... The designation proximate cause or sole proximate cause, in law, means the same thing.” Surely no Judge of this Court or any other court of this State ever ignored the word “sole” in such phrases as sole legatee, sole heir, etc. This is in part the definition of the word “sole” as contained in Black’s Law Dictionary: “Single, individual; separate; the opposite of joint; as a sole tenant. . . .” The following are *374some but not all of the synonyms of the adjective “sole”: single, alone, exclusive, unique, lone, singular, distinct and specific.
Whether the term “proximate cause” as it relates to a tort action is singular or plural and as to whether it is necessary that a plaintiff’s contributory negligence be such as to be “the” proximate cause or “one” of the proximate causes, I quote from the majority opinion: “In all the foregoing definitions of proximate cause, which may be considered as typical, the definition applies to the proximate cause and in none of them is there any suggestion or intimation that the definition deals with or relates to proximate causes. Proximate cause, regardless of how defined, is always spoken of as the proximate cause, not the proximate causes. It necessarily follows that the proximate cause is the sole proximate cause and that contributory negligence contributes to and becomes a part of such proximate cause but is not the proximate cause. If the negligence of the plaintiff is the proximate cause of the injury, instead of a cause proximately contributing to such injury, the plaintiff is not guilty of contributory negligence but instead is guilty of primary negligence, for there can be no contributory negligence of a plaintiff unless the defendant is guilty of negligence which is the proximate cause of the injury.” In support of that statement the Court cites Shaw v. Perfetti, 147 W. Va. 87, 125 S. E.2d 778, in which case the principal issue before the court was the giving of Instruction No. 9 for the defendant over objection of plaintiffs. The only objection in the trial court was that it did not “correctly state the law on contributory negligence of infants.” The instruction told the jury that if they believed certain facts set out therein “such action on the part of the plaintiff amounted to contributory negligence such as will bar the plaintiffs’ right of recovery, and their verdict should be for the defendant.” (Emphasis added.) Anything that was said in that opinion with regard to whether negligence of a plaintiff must contribute proximately to the injury *375or be the proximate cause thereof is obiter dictum. There was no objection by the plaintiffs to the giving of the instruction in that regard as required by Rule 51, R.C.P. In the majority opinion, Graham v. Wriston, 146 W. Va. 484, 120 S. E.2d 713, is also cited for that proposition and all that is said therein in that regard is also obiter dictum as will be noted hereinafter. The extensive quotation in the majority opinion of dicta from the Perfetti case does state the rule in Virginia as the cases cited under 13 M.J., Negligence, §29, show. That section is quoted from with approval in the majority opinion as follows: “It is not necessary to the defense of contributory negligence to show that but for it the accident would not have occurred. It is enough to show that the negligence of the plaintiff contributed to the injury. The question to be determined is not whether the plaintiff’s negligence caused, but whether it contributed to the injury of which he complains.” If the majority has adopted the Virginia rule then hereafter it will only be necessary for a defendant to show that the negligence of a plaintiff “contributed to the injury” even in the slightest degree to defeat recovery and a trial court may not instruct a jury that the negligence of a plaintiff must “contribute proximately” to his injury or be the “proximate cause” thereof although the jury must be instructed that the negligence of the defendant must be such as to constitute the “proximate cause” of plaintiff’s injury or plaintiff cannot recover.
This is the or at least a West Virginia rule succinctly stated in Nuzum v. Railway Co., 30 W. Va. 228, 4 S. E. 242:
The remote negligence of the plaintiff will not prevent his recovery for an injury to his property or his person which was immediately caused by the negligence of the defendant; for the negligence of the plaintiff which will defeat a recovery must be the proximate cause of the injury.
Neither this nor any other decision of this Court adhering to that rule has been overruled or disapproved and no reference is made to any of them in the majority opinion.
*376The majority opinion cites and quotes from the opinion of Altvater v. Battocletti, 300 F.2d 156, 4th Circuit, at some length. The instruction which was pertinent to the decision in that case contained the following language that was not criticized: “[I]f you should find that both the driver of the car and the defendant were guilty of negligence, that the accident would not have happened but for the negligence of the defendant, that the negligence of both concurred to the time of the accident and jointly contributed to it, as PROXIMATE CAUSES thereof, (Capitals supplied.) In Blaine v. C. & O. R. R., 9 W. Va. 252, the unanimous opinion of which case was written by President Alpheus F. Haymond, this is the ninth syllabus point thereof: “The remote negligence of the plaintiff, will not prevent his recovering for an injury to his property, immediately caused by the negligence of the defendant. The negligence of the plaintiff, that defeats a recovery, must be a proximate cause of the injury.” (Emphasis partially added.) In the unanimous opinion of Lilly v. Taylor, 151 W. Va. 730, 155 S. E.2d 579, the opinion of which was written by one of the majority in this case contains this sentence citing Tompkins v. Kanawha Board, 21 W. Va. 224, Syllabus, Point 4: “ ‘Remote negligence of the plaintiff will not prevent his recovery for an injury immediately caused by the negligence of the defendant. The negligence of the plaintiff, which defeats his recovery, must be a proximate cause of the injury.’ ” (Emphasis added.) Divita v. Trucking Co., 129 W. Va. 267, 40 S. E.2d 324, contains the following language: “It is elementary that notwithstanding a finding of primary negligence on the part of defendant, to sustain a recovery thereon, it must also be shown that such negligence was the sole proximate cause of the damage complained of.” (Emphasis added.) In Webb v. Sessler, 135 W. Va. 341, 63 S. E.2d 65, Point 2, Syllabus, the Court said: “The proximate cause of an injury is the last negligent act contributing thereto, without which such injury would not have resulted.” (Emphasis added.) Matthews v. Gas Co., 138 W. Va. 639, 77 S. E.2d 180, contains the following language: “The *377proximate cause of an injury is the last negligent act contributing to the injury and without which the injury would not have resulted. * * * The proximate cause of an event is that cause which in actual sequence, unbroken by any independent cause, produces the event and without which the event would not have occurred.” Syllabus, Point 5, Hartley v. Crede, 140 W. Va. 133, 82 S. E.2d 672, states: “The proximate cause of an injury is the last negligent act contributing to the injury and without which the injury would not have occurred.” (Emphasis added.) See also Dunning v. Barlow & Wisler, Inc., 148 W. Va. 206, 132 S. E.2d 784, Syllabus, Point 4.
The majority opinion condemns plaintiffs’ Instructions 1, 3, 6 and 12 in this language: “To instruct a jury that a plaintiff, who is not shown to be not guilty of contributory negligence, may recover from a defendant whose negligence is the proximate cause of the injury of which the plaintiff complains is a palpable misstatement of law. The word ‘sole’ before proximate cause does not negative or exclude contributory negligence upon the part of the plaintiff. Merely to refer to the negligence of the defendant as the sole proximate cause of the injury to the plaintiff not only does not negative contributory negligence upon the part of the plaintiff but tends to cause the jury to ignore or fail to consider whether the plaintiff is or is not guilty of contributory negligence. By failing to negative contributory negligence each of the foregoing challenged instructions, in effect, tells the jury, by implication, that a plaintiff whose negligence proximately contributed to his injury may nevertheless recover from a defendant who is guilty of negligence which is the proximate cause of the injury to the plaintiff or, at least, permits the jury to render such a verdict.” It is true that all four of these instructions contain the word “may” rather than the word “must” which sometimes but not always is determinative of whether an instruction is binding or permissive. The majority condemns these instructions because they are permissive rather than binding. The *378majority forgets apparently that the plaintiff won this case in the trial court. The plaintiff is not complaining of the judgment of that court and makes no cross assignment of error. Is it reversible error to use the word “may” in an instruction when the plaintiff would have been entitled to the much stronger word “must”? An authority cited for the position of the majority is Altvater v. Battocletti, 300 F.2d 156, 4th circuit. This was a case in which the trial court gave a permissive instruction over objection of the plaintiff, a verdict was rendered for the defendant and the plaintiff appealed. The appellate court held that the plaintiff was entitled to a mandatory instruction, set aside the judgment for the defendant and granted the plaintiff a new trial. Again, the plaintiff won in the trial court in this case and does not seek a reversal because he asked for and got a permissive instruction when he might have been entitled to a binding instruction and I am at a loss to understand how a defendant can be prejudiced thereby.
The specific holding of the majority in this case is stated in the following language: “This Court now holds that in an action based on negligence for damages for injury suffered by the plaintiff, in which the defendant relies upon the defense of contributory negligence, a permissive instruction which, in substance, tells the jury that if the jury believes from a preponderance of the evidence that the defendant was guilty of negligence which was the sole proximate cause of the injury to the plaintiff, the jury may find for the plaintiff, is erroneous in that it fails to negative the defense of contributory negligence upon the part of the plaintiff and tends to mislead and confuse the jury in that it would permit the jury to return a verdict for either the plaintiff or the defendant. Under such instruction the jury could return an improper verdict for the plaintiff who was guilty of contributory negligence or for the defendant who was guilty of primary negligence even though the plaintiff *379was not guilty of contributory negligence.” (Emphasis added.)
As heretofore stated and as hereafter stated, I do not believe that to be the law in this jurisdiction or elsewhere and I believe that the phrase “sole proximate cause” clearly negatives any other cause such as the contributory negligence of the plaintiff as being the cause of plaintiff’s injury. To say that the use of the word “sole” is so confusing to a jury as to constitute reversible error and assume as we have for a century that all jurors know precisely what the phrase “proximate cause” means is incredulous.
On March 7, 1905, in Blake v. Railway Co., 57 W. Va. 300, 50 S. E. 408, when commenting upon an instruction of the plaintiff that told the jury "and that by reason of such negligence he was injured as alleged in his declaration, then the jury shall find for the plaintiff,” (Emphasis added.) the Court said: “While it is true this present instruction does not, in terms, refer to the question of contributory negligence, yet, can it be said to be what is termed a binding instruction, because it tells the jury, ‘and that by reason of such negligence he was injured as alleged in his declaration, then the jury shall find for the plaintiff.’ This says to the jury that if the defendant was guilty of negligence, and that, by reason thereof, the plaintiff was injured, then he is entitled to recover, thereby presenting the question to the jury that a verdict must be based upon the negligence of the defendant, which directly caused the injury.” The Judges of this Court at the time that unanimous decision was announced were Brannon, Poffenbarger, McWhorter, Sanders and Cox. On June 10, 1969, a majority of the same Court, although composed of different Judges, without overruling or even disapproving the language used in the Blake case or others to the same effect, held that contributory negligence is not sufficiently negatived when the trial court tells the jury that they “may” find for the plaintiffs if they believe from the preponderance of the evidence that the “sole *380proximate cause” of the injury of the plaintiff was the negligence of the defendants. To state that there is some confusion in the decisions of this Court, and others incidentally, in the use of the words “complete,” “incomplete,” “permissive,” “hypothetical,” or “binding” in opinions relating to instructions in tort actions particularly where a definition is attempted of negligence, contributory negligence and proximate cause just might be the understatement of the century.
This is the first syllabus point of Ward v. Ward, 47 W. Va. 766, 35 S. E. 873: “When the court instructs the jury that if they believe, from the evidence, certain hypothetical facts mentioned in the instructions, they must find for the party plaintiff or defendant, as the case may be, but omits from such statement of facts a material fact, which being believed from the evidence, would require a different verdict, such instructions (sic) is erroneous, and, if excepted to, and not cured, is ground for reversal.” (Emphasis added.) The Ward case was cited in Petry v. Coal Co., 77 W. Va. 654, 88 S. E. 105, in finding that the giving of plaintiff’s instruction No. 1 was reversible error. In stating the reason for finding that the giving of such instruction constituted reversible error the Court said: “It is a hypothetical instruction based upon what plaintiff claims to be the material facts in the case. The criticism of this instruction is that it omits an essential element in the case; namely, that of contributory negligence.” (Emphasis added.) In the opinion is the following quotation from two Virginia cases: “An instruction which undertakes to cover the whole case and to state all the circumstances and conditions necessary to be considered by the jury in arriving at their verdict, and which omits an essential view of the case, is erroneous.” So far at least it is clear that the fatal weakness in the instructions of the plaintiff was not that the language thereof failed to specifically negate contributory negligence but rather that the instructions were erroneous in that they undertook to relate certain facts developed by the evidence in the case and *381failed to include all of the facts and especially the facts upon which the jury might find that the plaintiff was guilty of contributory negligence.
This statement is contained in Evans v. Kirson, 88 W. Va. 343, 106 S. E. 647: “Plaintiff’s instruction No. 1, however, was improperly given. It was a binding instruction directing the jury to find for the plaintiff if from the evidence they believed that defendants did not use due and ordinary means to prevent the escape of the water. It wholly ignored the theory of contributory negligence in failing to close the stop-cock in the basement, as disclosed by defendants’ instruction No. 4. Binding instructions ignoring vital issues in a case should not be given, even though such issues are presented by other separate and distinct instructions.” (Emphasis added.) The following cases were cited in support of that statement. McCreery’s Adm’x v. Ohio River R. Co., 43 W. Va. 110; Britton v. South Penn Oil Co., 73 W. Va. 792; Petry v. Cabin Creek Consolidated Coal Co. 77 W. Va. 654; Stuck v. K. & M. Ry. Co., 78 W. Va. 490; State v. Price, 83 W. Va. 71. In Adams v. Gasoline & Oil Co., 109 W. Va. 631, 156 S. E. 63, the Court expressly approved the rule laid down in the Blake case and quoted therefrom substantially as has been done heretofore in this opinion. The Court stated further that where there is a defense of contributory negligence it is error to omit reference to such defense in a hypothetical instruction for plaintiff directing a finding for the plaintiff if certain facts are believed, citing several cases including some heretofore mentioned. But the Court goes on to say, “In a situation such as at bar, the said elements all existing, it would be a constrained application of procedural law that would require reversal merely because contributory negligence was not expressly negatived by plaintiff’s instructions. Ordinarily, it is reversible error to give for the plaintiff a hypothetical instruction directing a finding for plaintiff if certain facts are believed but omitting reference to contributory negligence where such defense is made, but applicability of that rule in a given *382case must be determined by the facts and in the light of all the instructions.” (Emphasis added.) Thereafter in the opinion is this statement: “Maybe the rule is sound where the challenged instruction contains no language which, according to its common acceptation, would convey the idea that the jury should find for the plaintiff only if they believe from the evidence that the injury was caused SOLELY hy the defendant’s negligent breach of duty, the instruction thereby, by necessary implication, meaning that if the jury believe that the plaintiff negligently contributed to his own injury, he could not recover; but where the instruction does contain- such language, there would seem to be reasonable ground for permitting other instructions to be looked to by way of supplement to the challenged instruction, if it, in fact, is not sufficient in itself.” (Capitalization and emphasis added.) That case has neither been criticized nor overruled as far as I am able to discover. Is it not reasonable to assume that the language “sole proximate cause” is “such language” as would meet the test in the Adams case?
In Nichols v. Mining Company, 113 W. Va. 631, 169 S. E. 451, this Court reversed a judgment of the trial court upon a jury verdict of $6500 for the plaintiff for the sole reason that the giving of plaintiff’s instruction No. 1 was reversible error. The instruction is approximately one page long and attempts to set out the facts which if believed would entitle the plaintiff to a verdict by the jury and ends with this language: “then you should find for the plaintiff and assess such damages as you shall deem fair and just, not exceeding ten thousand dollars.” (Emphasis added.) In the Nichols opinion the Adams case is approved primarily for the reason that “an instruction was given to the jury clearly defining the meaning of the phrase ‘proximate cause.’ ” That was an instruction other than the one relied upon for reversal. Then near the end of the opinion is this statement: “The facts are such that there should be no relaxing of the general rule that in an action for damages for personal *383injury, where there is defense of contributory negligence, a binding instruction for the plaintiff is prejudicially erroneous if it does not specifically negative contributory negligence on the part of the plaintiff.” (Emphasis added.) In the recent, and unanimous, decision in Davis v. Fire Creek Fuel Company, 144 W. Va. 537, 109 S. E.2d 144, this is the seventh syllabus point: “An instruction containing the word ‘may’, telling the jury that it may find a verdict for one of the parties, is a permissive and not a binding instruction, and it is not error to give such instruction even though it omits facts necessary for the theories of both parties if other instructions given by the court instruct the jury fully and fairly with the regard to same.” (Emphasis added.) In the opinion the Court had this comment with regard to the giving of plaintiff’s instruction No. 3: “The only ground relied on by the trial court for setting aside the verdict of the jury and awarding to the defendants a new trial was the giving of instruction number 3, offered by the plaintiff over the objection of defendants, which the trial court was of opinion constituted reversible error because it was a binding instruction and did not negative contributory negligence.” The Court held that the instruction was erroneous “but not for the reason given by the trial court.” That instruction undertook to delineate the facts upon which plaintiff sought recovery but did not include other facts developed by the evidence which might have justified the jury in finding for the defendant but this Court said that was not erroneous and that it was not necessary for the plaintiff to recite all of the facts in the case so long as the instruction was permissive in that it used the word “may” rather than the word “must.” In the opinion the Court cites Curfman v. West Penn, 113 W. Va. 85, 166 S. E. 848, and it is interesting to compare the Curfman case with Nichols v. Mining Company, heretofore cited, both reported in the same volume of the West Virginia Reports.
*384In Walker v. Robertson, 141 W. Va. 563, 91 S. E.2d 468, this Court found no prejudicial error in the giving of defendant’s instruction No. 2 which as offered read as follows: “The Court instructs you that contributory negligence is the doing of a negligent act by a plaintiff which proximately contributes to causing the damages of which she complains. Therefore, you are instructed that if you find from the evidence that the plaintiff was guilty of committing any act of negligence, however slight, which proximately contributed to causing the injuries of which she complains, then you are not permitted to weigh the degree or amount of negligence of each of the parties, but you must return a verdict for the defendant.” (Emphasis added.) The trial court struck out the word “must,” substituted the word “may” and gave the instruction as amended. This Court said in the opinion: “The trial court amended the instruction by striking out the word ‘must’ and substituting the word ‘may.’ Otherwise, defendant’s instruction number 2 was not amended. Defendant’s instruction number 2 was a binding instruction as offered. The substitution of the word ‘may’ for the word ‘must’ made it a permissive instruction. Such instruction as offered should have stated the negligent acts or conduct allegedly committed by the plaintiff as constituting contributory negligence. It did not do so, and as offered, was properly refused.” (Emphasis added.) In support of that statement the Court cited the following cases: Bragg v. Transfer Co., 125 W. Va. 722, 727 et seq., 26 S. E.2d 217; Lawson v. Dye, 106 W. Va. 494, 498, 145 S. E. 817; Burdette v. Henson, 96 W. Va. 31, 36, 122 S. E. 356; Woodell v. Improvement Co., 38 W. Va. 23, 49, 17 S. E. 386. This is obviously an erroneous statement of the law and reference to one of those cases cited, the Bragg case, indicates the reason for the erroneous holding. In the Bragg case the Court said: “Plaintiff’s instruction No. 6 directed the jury to find a verdict for the plaintiff if certain hypothetical facts were believed- — in common parlance, it was a binding instruction. ‘It has been repeatedly held that it is improper for the court, in instructing the jury, to single out certain *385facts and instruct the jury, that if they are true, they must find for either of the parties in accordance with such facts, when there are other facts or evidence in the case bearing on the subject.’ ” (Emphasis added.) Several former decisions of this Court were cited in support of that statement. The trial court committed reversible error in amending the instruction in the Robertson case to make it a “permissive” rather than a “binding” instruction. The defendant was entitled to an instruction that informed the jury that if the plaintiff was guilty of committing any act of negligence, however slight, which proximately contributed to causing her injuries it was the mandatory duty of the jury to return a verdict for the defendant regardless of how negligent the defendant might have been. To repeat, it is obvious that this Court confused an “incomplete” instruction citing facts for either the plaintiff or the defendant which is not erroneous so long as such instruction is “permissive” in that it uses the word “may” or some synonymous word or phrase and does not use the word “must” or some other word of similar import with a “binding” instruction to the effect that a plaintiff cannot recover if it be shown by a preponderance of the evidence that the plaintiff was guilty of any negligence that contributed proximately to his injury. Incidentally these words or phrases have been found in instructions passed upon by this Court: “must,” “may,” “should,” “might,” “is directed to” and “duty to”; but it is not always true that by the use of permissive language that an instruction given in behalf of a plaintiff is proper. It, of course, depends upon whether it is what some of the cases call a “hypothetical” instruction and, if so, whether it is “complete” or “incomplete.” If it is not a hypothetical instruction it must specifically negative contributory negligence whether the word “may” or “must” is contained therein. But if it does so, as in this case, the use of the mandatory word “must” is permissible. The rule applies conversely to a defense instruction where applicable.
*386The majority opinion has cited Graham v. Wriston, 146 W. Va. 484, 120 S. E.2d 713, as authority for the holding in this case. In my opinion it is not authority for any statement contained in the majority opinion. This was the instruction being discussed which is alleged to be authority in the instant case: “The Court instructs the jury that if you should believe from the evidence that both plaintiff and defendant were guilty of negligence which combined and contributed to cause the accident and injuries testified about, then the plaintiff can not recover damages, and it is your duty to return a verdict in favor of the defendant, Orville Wriston.” All that was said in that case about that instruction was obiter dictum. This sentence is contained in the Wriston opinion: “There having been no specific objection in this respect, the omission of the element of proximate cause from the instruction will not be considered.” However, this Court stated that “the element of proximate cause is implied in the language, that both plaintiff and defendant were guilty of negligence which combined and contributed to cause the accident . . . .” Has this Court laid down one rule as to proximate cause in instructions for a defendant and another and more stringent rule for a plaintiff? Does not this instruction say to the jury that if the plaintiff was negligent even though such negligence did not proximately contribute to his injury that he still could not recover? I am aware of the fact that several decisions of this Court are cited in the Wriston opinion for the following statement: “When a plaintiff is negligent and his negligence concurs and cooperates with that of the defendant, as a proximate cause of the injury complained of, he cannot recover.” (Emphasis added.) This is the definition of concurrent negligence in Black’s Law Dictionary, Fourth Edition, page 1185: “Concurrent Negligence. Arises where the injury is approximately caused by the concurrent wrongful acts or omissions of two or more persons acting independently.” This Court has consistently applied the doctrine of concurrent negligence only *387to two or more persons occupying the position of defendants. Sigmon v. Mundy, 125 W. Va. 591, 25 S. E.2d 636; Wilson v. Edwards, 138 W. Va. 613, 77 S. E.2d 164 and Hartley v. Crede, 140 W. Va. 133, 82 S. E.2d 672. This would appear to be the general rule in other jurisdictions. See Sherman and Redfield on Negligence, Revised Edition, page 104. If there is some conflict in the decisions of this Court upon that question I have no desire to try to reconcile them or criticize them, but I am trying to make the point that in many of the cases that have not been disapproved or overruled even by dicta in the Wriston case decided in June, 1961, the failure to use the phrase proximate cause in designating the alleged contributory negligence of a plaintiff has not been fatal. Now the Court holds in this case that contributory negligence is not negatived by a statement in an instruction that the jury may find for the plaintiff if they believe that the mjury to the plaintiff was caused by the negligence of the defendant and that such was the sole proximate cause of the plaintiff’s injury. If there is evidence to support it, the jury should be instructed that if they believe from a preponderance of the evidence that the negligence of the plaintiff was the sole proximate cause of the injury to the plaintiff they must return a verdict for the defendant. Assuming that there can be only one proximate cause of an injury in a personal injury or wrongful death action, there can never be an act of contributory negligence which proximately causes a plaintiff’s injury unless before the act of negligence of the plaintiff the defendant had committed á negligent act. If the plaintiff is negligent and as a result thereof he is injured he can recover even though he is negligent subsequent to the defendant’s negligence unless his negligence is such that it becomes the proximate cause of the injury or “contributes proximately” to it. “Contributes proximately” is a linguistic and legalistic monstrosity the meaning of which no juror has the slightest conception but the majority “presumes” that this jury was “confused” only by the word “sole.”
*388In the principal case there was evidence from which the jury could have found, as they did, that the defendant was guilty of primary negligence in driving her automobile across the center line of the street and striking the plaintiff. It is my opinion that the jury had a right to determine from this evidence that the defendant’s conduct in that particular situation was the “sole proximate cause” of the plaintiff’s injuries. It is my opinion that the jury had a right to find that the plaintiff was guilty of no negligence inasmuch as she had as much right to the use of that street as did the defendant and since the evidence is conclusive from both the plaintiff and the defendant that the plaintiff was struck on “her side of the street” the only negligence in the case was that of the defendant. To hold that the giving of instructions Nos. 1, 3, 6 and 12 was reversible error because they did not specifically negative contributory negligence assuming that the evidence justified such is to ignore the clear meaning of three words of the English language, to-wit, “sole proximate cause.” If the defendant’s negligence was the sole or only cause of the injury to the plaintiff then it is useless to speculate about the alleged negligence of the plaintiff “contributing proximately” to her injury.
In State Road Commission of West Virginia, a corp., v. J. Otis Bowling & Idell Bowling, decided at this term, 152 W. Va. 688, 166 S. E.2d 119, the Court held:
The doctrine of harmless error is firmly established by statute, court rule and court decisions as a salutary aspect of the law of this state. R. C. P. 61; Code, 1931, 58-1-2 and 3; Code, 1931, 62-2-10 and 11; 1B M.J., Appeal and Error, Section 285, page 418; State v. Riley, 151 W. Va. 364, pt. 25 syl., 151 S. E.2d 308; Boggs v. Settle, 150 W. Va. 330, pt. 2 syl., 145 S. E.2d 446; Merchants National Bank of Point Pleasant v. Ralphsnyder, 113 W. Va. 480, pt. 2 syl., 169 S. E. 89; Zirkle v. Moore, Keppel & Company, 110 W. Va. 535, pt. 1 syl., 158 S. E. 785; State v. Musgrave, 109 W. Va. 247, 153 S. E. 515; Hornor v. Life, Admr., 76 W. Va. 231, pt. 3 syl., 85 S. E. 249.
*389Instructions must be read as a whole, and if, when so read, it is apparent that they could not have misled the jury, the verdict will not be disturbed, though one of the instructions may have been susceptible of a doubtful construction while standing alone ....
As heretofore stated, even if the giving of plaintiffs’ instructions 5 and 7 was error, it was harmless error. I believe the giving of plaintiffs’ instructions 1, 3, 6 and 12 was in that category, also even assuming that the phrase “sole proximate cause” did not effectively negative contributory negligence as a contributing proximate cause of plaintiff’s injuries. It will be observed that not one of the six instructions offered by plaintiffs and given over objection of counsel for defendants which the majority found to constitute reversible error is set out in the majority opinion. Let us forget 5 and 7 and focus our attention upon 1, 3, 6 and 12. Each was placed in the category of a binding instruction and condemned because the word “may” rather than the word “must” was used therein. They were found to be prejudicial to defendants for the further reason that they did not negative contributory negligence. For the information of judges of courts of record of this State having jurisdiction of tort actions and attorneys who practice in those courts, plaintiffs’ instructions 1 and 12 as given by the trial judge are quoted verbatim:
The Court instructs the jury that negligence is the doing of some act that a reasonably prudent person would not have done under the same or similar circumstances or the failure to do an act which a reasonable and prudent person would have done under the same or similar circumstances; it is the failure to exercise the care of an ordinarily or reasonably prudent person under the same or similar circumstances.
If you believe from a preponderance of the evidence in this case that Louise Mancari did some act that a reasonable or prudent person would not have done under the same or similar circumstances or failed to do some act that a *390reasonable and prudent person would have done under the same or similar circumstances then you may find that Louise Mancari was negligent, and if you further believe from a preponderance of the evidence that such negligence, if any, was the sole proximate cause of Mildred Yates’ injuries then you may find for the plaintiffs and against the defendants and assess their damages in accordance with the other instructions in this case.
The Court instructs the jury that the law of the State of West Virginia provides that no vehicle shall at any time be driven to the left side of the roadway when approaching within 100 feet of or traversing any intersection.
You are, therefore, further instructed that if you 'believe from a preponderance of the evidence in this case that Louise Mancari drove her vehicle to the left side of the roadway when she was approaching within 100 feet of or traversing an intersection, then you may find Louise Mancari was negligent, and if you further believe from a preponderance of the evidence that such negligence, if any, was the sole proximate cause of Mildred Yates’ injuries then you may find for Mildred Yates and Carl Yates and against the defendants and assess their damages in accordance with the other instructions in this case.
It is obvious that -they do not fall within the same classification as noted in the decisions of this Court heretofore cited and quoted from. But further assuming that all four were of the species that required the negativing of contributory negligence and that “sole proximate cause” did not do so, I believe the giving of these instructions was harmless error for the reason that the jury could not possibly have been misled as to what they must believe from a preponderance of the evidence before they could return a verdict for the plaintiffs. If there were two proximate causes, certainly “sole” would eliminate the other cause. If there can be only one proximate cause “sole” would seem to take care of that situation. Even if there can be only one proximate *391cause, i.e., the negligence of the defendant as held by the majority, would not the language sole proximate cause inform the jury that they could not find for the plaintiffs if the injury of the female plaintiff was caused by the negligence of such plaintiff which contributed proximateVy to her injury? I believe so. Furthermore, the trial judge gave defendants’ instructions numbered 2-12, 14, 17-21, as well as several instructions offered by plaintiffs and not objected to by counsel for defendants. Contributory negligence and proximate cause were defined at length, and assuming that jurors are thoroughly conversant upon these subjects after hearing thirty-five or forty instructions read to them by the trial judge defining them, this jury should not have been “confused” as the majority says, especially by such a simple word as “sole.”
Let me commend the majority, however, for their candor in apologizing for their decision and their opinion and in effect disapproving such holding in this language: “Notwithstanding the foregoing pronouncements nothing in this opinion is intended or should be considered to be applicable to or in disapproval of any permissive or incomplete instruction that does not relate to the kind of verdict or the manner in which it is reached by the jury. All such matters will, of course, be dealt with as and when they come before this Court for consideration and decision.” (Emphasis added.)
I would affirm the judgment of the Circuit Court of Jackson County and I am authorized to state that Judge Fred H. Caplan agrees with the views expressed in this dissenting opinion.